Citation Nr: 0704978	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; father

ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1984; and from November 1989 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2003 for further development.  

In November 2006, the Board received additional evidence in 
this matter.  In a January 2007 communication, the veteran 
waived preliminary RO review of the new evidence. 


FINDING OF FACT

Dyslexia is considered a developmental defect.


CONCLUSION OF LAW

Dyslexia was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claim for service connection in July 1997 (prior to the 
enactment of the VCAA).  A rating decision was issued in 
February 1998.  The claim came before the Board in March 
2002, and the Board undertook development of the claim.  In 
December 2002, a duty to assist letter was issued to the 
appellant.  The Board remanded the claim in July 2003.  In 
August 2004, the RO issued a letter to the appellant.  That 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  
 
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the August 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
August 2004 in which it advised the appellant what 
information and evidence is needed to substantiate her claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for dyslexia, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  
Nonetheless, the Board notes that the RO sent the veteran a 
correspondence in October 2006 in keeping the holding in 
Dingess/Hartman.  To the extent that the October 2006 letter 
is deficient either in content or as a matter of timing, 
there is no resulting prejudice to the appellant.  In view of 
the Board's finding that the preponderance of the evidence is 
against service connection for dyslexia, questions as to the 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  It appears that the 
claims file contains three volumes of service medical 
relating to both periods of service  VA has afforded the 
appellant a medical examination and a medical opinion has 
been obtained.  The record reflects, and the Board is 
satisfied, that the RO has made all possible efforts to 
locate and obtain additional service medical records or 
alternate records.  submitted correspondences in April 2006 
and January 2007 in which she indicated that she had no 
further evidence to submit and that she would like the Board 
to adjudicate her claim as soon as possible.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran testified at a November 1999 RO hearing.  She 
testified that she never had any problems with dyslexia prior 
to active duty service.  Instead, she testified that she 
first started experiencing symptoms in 1992.  She denied a 
family history of dyslexia.  She stated that in 1992, she was 
stationed in Germany and was working on translations and 
SOPs.  Her supervisor needed her to type fast and he found 
that she was transposing letters.  Her supervisor sent her to 
the Exceptional Family Member Program to see a child 
psychologist to find out if she had dyslexia.  They 
recommended some remedial training, but there was no 
additional treatment in service.  Since service, the problem 
has become worse.  She has not sought any treatment other 
than video and computer things to learn.  The veteran 
submitted some internet research on the subject of dyslexia 
and pointed out that it does not result in vision or hearing 
problems; and that it is not due to mental retardation, brain 
damage, or lack of intelligence.  The veteran testified that 
in January 1995, she had an attack of viral meningitis.  An 
MRI showed changes in the brain.  She has been having more 
problems with dyslexia since then.  

The service medical records contain a single medical record 
(dated December 1992) in which the veteran sought treatment 
with complaints of frequently misspelling words, and 
transposing letters in words.  She was diagnosed with 
dyslexia and it was recommended that she study at a remedial 
level commensurate with her skills and work upwards.  The 
records also substantiated the veteran's testimony regarding 
her viral meningitis and her MRI.  They contain a July 1989 
Report of Medical History in which she indicated, by checked 
box, that she sustained a head injury.  However, the 
veteran's July 1996 separation examination showed no findings 
attributed to dyslexia.  She also failed to note any 
indication of dyslexia on her July 1996 Report of Medical 
History.  

The veteran underwent a general VA examination in May 2003.  
The examiner found her status to be grossly normal.  Her 
reading skills were normal for her level of education (12th 
grade).  She did very well when the examiner tested her 
spelling skills with simple phrases.  However, she was unable 
to spell the words "constitution," "retaliate," and 
"Episcopalian."  The examiner found that there was a 
discrepancy between her reading comprehension skills and her 
spelling skills.  An MRI of the brain revealed some small 
high intensity white matter lesions compatible with ischemia.  
They were few and tiny and likely had no clinical 
significance.  No lesions were seen which would cause aphasia 
or angular gyrus syndrome.  

The examiner noted that the veteran had spelling difficulties 
in service and that further testing revealed a specific 
deficit with spelling words out of proportion to the 
remainder of her cognitive capabilities (which were within 
normal range).  This suggested a diagnosis of dyslexia.  The 
examiner admitted that he could not know if the diagnosis was 
correct because a detailed description of the testing done 
and sub-scores were missing from the records.  His own 
examination was inconclusive because many people have 
difficulty spelling unusual words and that is not 
diagnositic.  He noted that the veteran's problems were 
discovered before she had viral meningitis, and therefore the 
viral meningitis could not have caused the problems.  He was 
unable to opine whether not the viral meningitis aggravated 
the condition.  

The matter was referred to a VA psychologist who noted that 
dyslexia, by definition, is a developmental learning disorder 
of reading.  Therefore, if the veteran does indeed suffer 
from dyslexia, it could not have been acquired during 
military service. 

The veteran underwent another VA examination in February 
2005.  The examiner reviewed the veteran's claims file and 
conducted a thorough examination of the veteran.  She also 
reviewed the above referenced internet research article that 
the veteran submitted on dyslexia.  The veteran reported that 
her mother (now deceased) was an alcoholic who made her life 
"a living hell."  Her mother severely verbally abused her 
and humiliated her.  The veteran was an unplanned pregnancy 
and her mother often told her that she wished that she 
weren't around.  She described herself as a "C Average" 
student who suffered from test anxiety, had problems with 
concentration, had difficulty sitting still in class, and 
difficulty with sustained attention and agitation.  She 
reported that in her elementary school years, she would 
fidget in her seat, get out of her seat frequently, talk in 
class, and behave in a boisterous manner.  She had periods of 
sulking and outbursts of anger.  She was never able to read 
above the 8th grade level.  She graduated high school with 
"C"s in English and Mathematics and "B"s and "A"s in 
Science and Agriculture.  She enlisted in the Army in 1985 
but was discharged before completion of basic training 
because she was unable to concentrate, made errors, and had 
interpersonal difficulties.  She rejoined the Army following 
her mother's death and served from 1989 to 1996.  She married 
her husband in 1992.  

When the veteran was assigned to transcription, she had 
problems with attention, spelling, and numbers.  She made 
errors in taking telephone messages.  After she was sent to a 
psychiatrist, her Sgt. Major found her "unfit for duty."  
She has current complaints of struggling with school work, 
continuing to have problems with spelling, pronouncing words, 
and reading comprehension.  She also reported depression and 
anxiety (related to fear of failure).   

After a thorough examination, the examiner found that the 
veteran had a long standing (developmental) "unevenness" in 
the veteran's overall cognitive/intellectual functioning.  
She noted that this is consistent with the history provided 
by the veteran.  She opined that it is unlikely that viral 
meningitis would affect cortical functioning in this manner.  
In regards to the article that the veteran submitted, she 
noted that it represented one of many views on the nature of 
"dyslexia" and that the article does not specifically 
address the issue in question.  

The examiner once again opined that dyslexia is considered a 
developmental defect in the way in which an individual 
processes certain types of stimuli/information.  She knew of 
no evidence to suggest that stress, in the military or 
elsewhere, produces or exacerbates the problem.  She noted 
that by the veteran's own reported history, she manifested 
"dyslexic" problems and ADHD in childhood.  She opined that 
it was "extremely UNLIKELY that anything in this veteran's 
military experience exacerbated her learning impairments."  
[Emphasis in original].  Finally, she reiterated that it is 
unlikely that her military service experiences had an impact 
on these problems.  

The Board notes that congenital or developmental defects such 
as dyslexia are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  VA's General 
Counsel has further explained that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA. 38 C.F.R. § 14.507.

The evidence of record contains a medical opinion, discussed 
above, to the effect that the veteran's dyslexia is a 
developmental disorder not caused or aggravated by the 
veteran's experiences in service.  The Board finds this 
medical opinion to be detailed and based on the record.  
Although the veteran has submitted some literature in support 
of her claim, the Board believes that the VA opinion is more 
persuasive and entitled to more weight since it was based on 
examination as well as review of the claims file.  In sum, 
the competent evidence of record compels the conclusion that 
dyslexia is a developmental defect.  As such, service 
connection is precluded.  VAOPGCPREC 82-90 (July 18, 1990).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for dyslexia must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
	

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


